DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/21/2020, 8/11/2021, and 2/23/2022 were filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Specification
The abstract and title are consistent with the requirements set forth in the MPEP 608.01(b) and 606, respectively.
Claim Objections
Claim 19 is objected to because of the following informalities: claim 19 has the same limitations are claim 18 and is dependent on the same claim 8 and therefore is not different from claim 18. Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Balakrishnan et al. US PGPub. 2017/0288056. 	Regarding claim 1, Balakrishnan teaches an electronic device (vertical fin field effect transistor [0005]), comprising:  	crystalline pillars (145+180, fig. 5 and 11) [0061]-[0062], each crystalline pillar comprising a portion (bottom portion) of a first material (145, SiGe) [0062] and a portion (top portion) of a second material (180/181, SiGe) [0061] over and in contact with the portion of the first material (145),  	wherein each of the first material (145) and the second material (180) comprise at least one element selected from the group consisting of silicon and germanium (both made of SiGe), and  	wherein the second material (180) exhibits a composition (SiGe with 20-50% Ge, [0063]) different than a composition (SiGe with 10-40% Ge, [0063]) of the first material (145);  	wherein each crystalline pillar (145+180) is laterally isolated (with nitride spacer 130, fig. 5) [0054] from each adjacent crystalline pillar (145+180), and wherein the portion (bottom) of the first material (145) in each pillar is in single crystalline form (formed epitaxially from single crystal silicon substrate, [0062] and having same crystal orientation [0005]) (Balakrishnan et al., fig. 5). 	Regarding claim 2, Balakrishnan teaches the electronic device of claim 1, further comprising a blocking material (with nitride spacer 130, fig. 5) [0054] between the crystalline pillars (145+180) (Balakrishnan et al., fig. 5, [0054]).  	Regarding claim 3, Balakrishnan teaches the electronic device of claim 2, wherein the blocking material (130) comprises a material selected from the group consisting of an oxide, a nitride [0054], and a carbon-containing material (Balakrishnan et al., fig. 5, [0054]).   	Regarding claim 4, Balakrishnan teaches the electronic device of claim 1, further comprising a dopant (p-type or n-type doping, [0078]) in at least one material selected from the group consisting of the first material (145) and the second material (180) (Balakrishnan et al., fig. 5, [0078]).    	Regarding claim 6, Balakrishnan teaches the electronic device of claim 1, wherein the crystalline pillars (145+180) are disposed on a base material (substrate 110, fig. 5) [0062]) (Balakrishnan et al., fig. 5, [0062]). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
 	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. US PGPub. 2017/0288056 as applied to claim 4 above, and further in view of Tsai et al. US PGPub. 2015/0318381. 	Regarding claim 5, Balakrishnan does not teach the electronic device of claim 4, wherein the dopant (p-type or n-type dopant) comprises an element selected from the group consisting of boron, arsenic, and phosphorus. 	However, Tsai teaches a finFET device (300, fig. 3J) [0015] with n-type dopant such as phosphorus and arsenic [0024] and p-type dopants such as boron [0024] (Tsai et al., [0024]). 	Therefore, at the time before the effective filing of the claimed invention, it would have been obvious to one of ordinary skill in the art to substitute the n-type and p-type dopants of Balakrishnan with the phosphorus/arsenic n-type dopant or boron p-type dopant as taught by Tsai because Tsai discloses a finite number of n-type and p-type dopants (boron, arsenic, and phosphorus, which are very well known in the art). Therefore, a person of ordinary skill in the art has a good reason to pursue using boron, arsenic, and phosphorus as n-type or p-type dopants within his or her technical grasp with a reasonable expectation of success. It has been held that, if this leads to anticipated success, it is likely that the product or process [was] not of innovation but of ordinary skill and common sense. In that instance the fact that a combination was obvious to try might show that it was obvious under 35 U.S.C. § 103. See MPEP 2143 section (E "Obvious To Try”). 	Claims 8-10 and 18-19, are rejected under 35 U.S.C. 103 as being unpatentable over Nakata et al. US Pat 5214296 in view of Balakrishnan et al. US PGPub. 2017/0288056. 	Regarding claim 8, Nakata teaches a memory device (fig. 1-2, col. 4 / lines 49-57), comprising: at least one thin-film transistor (vertical TFT col. 4/ line 56) and a storage element (capacitor, col. 4/ lines 53-54) in operative communication with the at least one thin-film transistor (Nakata et al., col.1 / lines 10-15). 	
 	But Nakata fails to teach the at least one thin-film transistor comprising: crystalline pillars, each crystalline pillar comprising a first crystalline material in contact with a second crystalline material, wherein each of the first crystalline material and the second crystalline material comprise at least one element selected from the group consisting of silicon and germanium; wherein each crystalline pillar is laterally isolated from each adjacent crystalline pillar, and wherein the first material in each crystalline pillar is in single crystalline form.  	However, Balakrishnan teaches a thin film transistor (vertical fin field effect transistor [0005]) comprising crystalline pillars (145+180, fig. 5 and 11) [0061]-[0062], each crystalline pillar comprising a first crystalline material (145, SiGe) [0062] in contact with a second material (180/181, SiGe) [0061],  	wherein each of the first crystalline material (145) and the second crystalline material (180) comprise at least one element selected from the group consisting of silicon and germanium (both made of SiGe);  	wherein each crystalline pillar (145+180) is laterally isolated (with nitride spacer 130, fig. 5) [0054] from each adjacent crystalline pillar (145+180), and wherein the first material (145) in each crystalline pillar is in single crystalline form (formed epitaxially from single crystal silicon substrate, [0062] and having same crystal orientation [0005]) (Balakrishnan et al., fig. 5). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to substitute the transistor of Nakata for the transistor of Balakrishnan in order for the memory device to have a transistor with multiple threshold voltages which enable the memory device to have tunable power and performance characteristics (Balakrishnan et al., [0032]). 	Regarding claim 9, Nakata in view of Balakrishnan teaches the memory device of claim 8, wherein the second crystalline material (180) exhibits a composition (SiGe with 20-50% Ge, [0063]) different than a composition (SiGe with 10-40% Ge, [0063])of the first crystalline material (145) (Nakata et al., [0063]).  	Regarding claim 10, Nakata in view of Balakrishnan teaches the memory device of claim 8, wherein the memory device comprises at least one memory cell selected from the group consisting of random-access memory (RAM), read-only memory (ROM), dynamic random-access memory (DRAM) (col. 4 / lines 51-52 ), synchronous dynamic random-access memory (SDRAM), flash memory, resistive random-access memory (ReRAM), conductive bridge random-access memory (conductive bridge RAM), magnetoresistive random-access memory (MRAM), phase change material (PCM) memory, phase change random-access memory (PCRAM), spin-torque-transfer random-access memory (STTRAM), oxygen vacancy-based memory, programmable conductor memory, ferroelectric random-access memory (FE-RAM), and reference field-effect transistors (RE-FET) (Nakata et al., (col. 4 / lines 51-52 )). 	Regarding claims 18-19, Nakata in view of Balakrishnan teaches the memory device of claim 8, wherein the first crystalline material (145) and the second crystalline material (180) exhibit a single crystalline structure along a height thereof (formed epitaxially from single crystal silicon substrate, [0062] and having same crystal orientation [0005]) (Balakrishnan et al., fig. 5). 	Claims 11-12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sandhu et al. US PGPub. 2008/0057639 in view of Balakrishnan et al. US PGPub. 2017/0288056. 	Regarding claim 11, Sandhu teaches a system (400, fig. 26) [0082], comprising: 	memory (408, fig. 26) [0082] including memory cells (memory module) [0084]; and  	a processor (406, fig. 26)  [0082] in operative communication with at least one input device (keyboard 402, fig. 26) [0082], at least one output device (monitor 401, fig. 26) [0082], and the memory (408) (Sandhu et al., fig. 26, [0082]). 	But Sandhu fails to teach memory cells comprising at least one vertical thin-film transistor, the at least one vertical thin-film transistor comprising: pillars, each pillar comprising a portion of a first material and a portion of a second material over and in contact with the portion of the first material, wherein each of the first material and the second material comprise at least one element selected from the group consisting of silicon and germanium, and wherein the second material exhibits a composition different than a composition of the first material; wherein each pillar is laterally isolated from each adjacent pillar, and wherein the portion of the first material in each pillar is in single crystalline form. 	However, Balakrishnan teaches a vertical thin-film transistor (vertical fin field effect transistor [0005]), comprising:  	pillars (145+180, fig. 5 and 11) [0061]-[0062], each pillar comprising a portion (bottom portion) of a first material (145, SiGe) [0062] and a portion (top portion) of a second material (180/181, SiGe) [0061] over and in contact with the portion of the first material (145),  	wherein each of the first material (145) and the second material (180) comprise at least one element selected from the group consisting of silicon and germanium (both made of SiGe), and  	wherein the second material (180) exhibits a composition (SiGe with 20-50% Ge, [0063]) different than a composition (SiGe with 10-40% Ge, [0063]) of the first material (145);  	wherein each pillar (145+180) is laterally isolated (with nitride spacer 130, fig. 5) [0054] from each adjacent crystalline pillar (145+180), and wherein the portion (bottom) of the first material (145) in each pillar is in single crystalline form (formed epitaxially from single crystal silicon substrate, [0062] and having same crystal orientation [0005]) (Balakrishnan et al., fig. 5). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to substitute the transistor in the memory device of Sandhu for the transistor of Balakrishnan in order for the memory device to have a transistor with multiple threshold voltages which enable the memory device to have tunable power and performance characteristics (Balakrishnan et al., [0032]). 	Regarding claim 12, Sandhu in view of Balakrishnan teaches the system of claim 11, wherein the at least one vertical thin-film transistor is substantially free of amorphous silicon and amorphous germanium (SiGe pillars/fins [0062] formed epitaxially from single crystal silicon substrate, [0062] and having same crystal orientation [0005]) (Balakrishnan et al., fig. 5).	Regarding claim 14, Sandhu in view of Balakrishnan teaches the system of claim 11, wherein the composition of the second material (SiGe with 20-50% Ge, [0063]) comprises different ratios of elements than the composition of the first material (SiGe with 10-40% Ge, [0063]) (Balakrishnan et al., [0062]-[0063]). 	Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Sandhu et al. US PGPub. 2008/0057639 and Balakrishnan et al. US PGPub. 2017/0288056 as applied to claim 11 above, and further in view of Cheng et al. US PGPub. 2015/0263097. 	Regarding claim 13, Sandhu in view of Balakrishnan does not teach the system of claim 11, wherein the composition of the second material (180) comprises different elements than the composition of the first material (145). 	However, Cheng teaches a transistor (fig. 16) comprising pillars/fins (10A, 10B, 10C, fig. 15) [0053], each pillar comprising a first material (40, fig. 15-16, Si) [0053] and a second material (46, fig. 15-16, SiGe) [0053], wherein the composition of the second material (46 / SiGe) comprises different elements than the composition of the first material (40/Si) (Cheng et al., fig. 16). 	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to make a simple substitution of the material of the pillars of Balakrishnan with the materials of the pillars of Cheng because SiGe and Si are very well-known in the art and such substitution is art recognized equivalence for the same purpose (materials for making fins) to obtain predictable results such as improved electron and hole mobility and tunable parameters to enhance freedom of design of the transistors (Cheng et al., [0061]) (see MPEP 2144.06).
 Regarding claim 15, Sandhu in view of Balakrishnan does not explicitly teach the electronic device of claim 1, wherein each of the first material (145) and the second material (180) independently exhibits a thickness between about 100 Å and about 10 µm.  	However, Cheng teaches a transistor (fig. 16) comprising pillars/fins (10A, 10B, 10C, fig. 15) [0053], each pillar comprising a first material (40, fig. 15-16, Si) [0053] and a second material (46, fig. 15-16, SiGe) [0053], wherein each of the first material (40 / Si) and the second material (46 / SiGe) independently exhibits a thickness between about 100 Å and about 10 µm (10, 15 and/or 20nm, [0028]) (Cheng et el., [0028]).  	At the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to combine the teaching of Balakrishnan with that of Cheng such that the individual thickness of the first and second materials are in the range as claimed in order to improve the tunable parameters such as electron and hole mobility and thickness to enhance freedom of design of the transistors (Cheng et al., [0061]), because it has been held that where the general conditions of the claims are discloses in the prior art, it is not inventive to discover the optimum or workable range by routine experimentation. See MPEP 2144.05.     

 	Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Balakrishnan et al. US PGPub. 2017/0288056. 	Regarding claim 16, Balakrishnan does not teach the electronic device of claim 1, wherein the crystalline pillars (145+180) exhibit a height of at least about 400 Å. 	However, Balakrishnan teaches the gate structure (190, fig. 5 and 11) [0072] formed with the vertical fin/pillars (145+180) exhibiting a height of at least about 400 Å (10-300nm, [0072] or 100-3000Å). Therefore, at the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art that, since the height of the crystalline pillars (145+180) is greater than the height of the gate structure (190), the height of the crystalline pillars (145+180) would obviously greater than 10-300nm of the gate structure and at least about 400 Å.  	Regarding claim 17, Balakrishnan does not teach the electronic device of claim 1, wherein the crystalline pillars (145+180) exhibit a height of at least about 600 Å. 	However, Balakrishnan teaches the gate structure (190, fig. 5 and 11) [0072] formed with the vertical fin/pillars (145+180) exhibiting a height of at least about 600 Å (10-300nm, [0072] or 100-3000Å). Therefore, at the time before the invention was effectively filed, it would have been obvious to one of ordinary skill in the art that, since the height of the crystalline pillars (145+180) is greater than the height of the gate structure (190), the height of the crystalline pillars (145+180) would obviously greater than 10-300nm of the gate structure and at least about 600 Å.	 	                              Allowable Subject Matter
Claims 7 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior arts of record taken alone or in combination neither anticipates nor renders obvious  	an electronic device “wherein each crystalline pillar comprises a continuous crystalline structure that includes the portion of the first material and the portion of the second material” as recited in claim 7 and in combination with the rest of the limitations of claim 1; and 	a memory device “ wherein one or more of the crystalline pillars of the memory device comprises a different grain structure and orientation than another of the crystalline pillars” as recited in claim 20 and in combination with the rest of the limitations of claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NDUKA E OJEH whose telephone number is (571)270-0291. The examiner can normally be reached M-F; 9am - 5pm..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on (571) 272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NDUKA E OJEH/Primary Examiner, Art Unit 2892